Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/3/22, has been fully considered. Claims 2-7 and 10 have been amended. Claims 2-12 are currently pending in the application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 2,857,600) in view of Lonon (US 4,835,795). The device of Finn discloses,
With respect to claim 2, one-piece garment, comprising:
a tubular member (2, 4) configured for at least partially covering a torso of a wearer (Figure 1), the tubular member comprising a back portion (4)and a front portion (2), the front portion comprising a first band (8) portion at a lower edge of the front portion ((Figure 1 & 2), the first band portion configured for extending transversely across an abdomen of the wearer (Figure 2) and comprising at least one first fastener (34);

a flap portion extending (6) downwardly from the rear portion of the tubular member (Figures 3 & 4) , the flap portion having an opened position and a closed position (Figures 2 & 3), wherein the flap portion in the closed position forms a leg hole that comprises an upper apex (Figure 2) and the first band portion is located above the upper apex (Figure 2) , and an end portion of the flap portion comprises at least one second fastener (36)  for fastening to the at least one first fastener to secure the flap portion behind an underside of the first band portion in the closed position (Figures 1 and 2) 
The device of Finn substantially discloses the claimed invention but is lacking a third fastener. 
The device of Lonon discloses at least one third fastener (27) in an upper portion of the back portion for releasably fastening the flap portion to the back portion in the opened position.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the fastener taught by Lonon in order to provide a way to secure the flap out of the way when not in use (Column 3, lines 55-58).

The device of Finn discloses
With respect to claim 9, the at least one first fastener comprises at least one snap fastener (34, 36). 
With respect to claim 10, wherein the at least one snap fastener comprises a first snap fastener portion secured to the front portion (34) and the at least one  second fastener comprises a second snap fastener portion secured to the flap portion (36), wherein the first snap fastener portion removably engages the second snap fastener portion to securely fasten the lower edge of the front portion to the edge of the flap portion when the flap portion is in the closed position. (Figure 1 and 2). 

With respect to claim 11, wherein the flap portion (6) extends at least from an upper apex of a first leg hole to an upper apex of a second leg hole (Figure 2). 

With respect to claim 12, wherein the one-piece garment is a swimsuit (Title of the invention). 

Claims 3-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn and Lonon, as applied above, and further in view of Scheer et al. (US 9,572,386).  The modified device of Finn substantially discloses the claimed invention, but is lacking a magnetic fastener. 
The device of Scheer et al discloses, 
With respect to claim 3, wherein the at least one first fastener comprises a first magnetic assemblies (Figure 3) and a second magnetic assembly (Figure 4, abstract) integrally coupled to the flap portion (taught by Finn)

With respect to claim 4, wherein the first magnetic assembly has a first thin flexible strip (3) having magnetic properties (Column 4, lines 30-35), and in combination is integrally formed within first band portion (as taught by Finn) 

With respect to claim 5, , the device of Scheer et al teaches a  second fastener that is a second thin flexible strip (3) having magnetic properties (1) , and in combination would be integrally formed within the edge of the flap portion for fastening in the closed position the edge of the flap portion to the lower edge of the front portion of the tubular member as taught by Finn. 

With respect to claim 6, wherein the first and second strips provide overlapping engagement and attraction (Column 4, lines 30-35), and when used in combination with Finn, would be such that the first band portion of the front portion of the tubular member overlaps and conceals the end of the flap portion in the closed position (Fin Figures 1-3). 

With respect to claim 7, the device of Lonon teaches a third fastener, but fails to teach that it is magnetic. The device of Scheer et al. teaches a garment wherein the fastener has magnetic assembly having magnetic properties (Column 4, lines 30-35). 

With respect to claim 8, and in combination wherein the second magnetic assembly is releasably engaged to the third magnetic assembly when the flap portion is in the opened position. The device would be capable of being used in the manner recited since the structure of the prior art meets the structure as recited.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to replace the fastening elements of Finn with the alternative magnetic fastening elements of Scheer et al., which are well established functional equivalents within the apparel art, in order to provide quick and easy access to the garment (Column 1, line 15-24). 

Conclusion
Applicant’s arguments with respect to claim(s) filed 1/3/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732